Mr. Justice Carter dissenting. Subsequently, on consideration of the petition for rehearing in the above cause, the following additional opinion was announced orally by Mr. Justice Vickers : The petition for rehearing in this case will be stricken from the files because it is in violation of the rules of this court, in that the petitioner has elaborately re-argued the questions involved which have been argued in the original briefs and are disposed of in the opinion of the court. It is to be regretted that attorneys, in the preparation of petitions for rehearing, disregard the rule of this court which forbids any argument in a petition for . rehearing. The rule is clear and explicit and no one need fail to understand it. It is published on page 18 of volume 204 of the Supreme Court Reports, and is as follows: “Application for a rehearing in any case shall be made by petition to the court, signed by counsel, stating concisely the points supposed to have been overlooked or misapprehended by the court, with proper reference to the particular portion of the original abstract and brief relied upon. In no case will any argument be permitted in support of such petition. This rule will be strictly enforced, and any petition in violation thereof will be stricken from the files.” This rule is a salutary one and tends to promote the fair and orderly dispatch of the business of the court. One reason upon which the rule rests is, that the party against whom the petition is filed has no opportunity to reply to any argument that may be contained in the petition unless a rehearing is granted. To permit one party to malee an argument to which the other has no opportunity to reply would be manifestly unfair to the successful party. Each party is afforded ample opportunity to argue the case before it reaches the rehearing docket. The rule is intended to compel parties to devélop all the points and arguments before the case is submitted, and prevent them from holding in reserve some new point or argument to be brought forward for the first time in the petition for rehearing, in case they are beaten. The rule provides that the penalty for its violation is that the petition shall be “stricken from the files.” In this case the party whose petition is stricken has tendered another petition for rehearing and asked leave to file it. This motion will be denied. This application is. presumably made in anticipation that the first petition would be stricken. If the petitioner had complied with the rules in his first petition no occasion would have arisen for filing another. To permit a party who has filed a petition in violation of the rules to file another would, in effect, nullify the rule itself. If a party may file a second petition for rehearing after a former one is stricken from the files because in violation of the rules, the only penalty suffered is the loss of the labor and expense in the preparation of the second petition. The spirit of the rule is, that when a party violates it his petition shall be stricken from the files and his right to a rehearing is thereby lost. We cannot entertain a motion to file a second petition for rehearing where the first has been stricken because in violation of the rules of this court. The petition for rehearing will be stricken from the files and leave to file the second will be denied. The remanding order in this case will be modified. Petition stricken.